Case 4:19-cv-00180-ALM-KPJ Document 87-3 Filed 07/23/19 Page 1 of 3 PageID #: 1598




                               Exhibit 3
Case 4:19-cv-00180-ALM-KPJ Document 87-3 Filed 07/23/19 Page 2 of 3 PageID #: 1599




                                       NO. 380-01407-2013

 COMMISSION FOR LAWYER                          §           IN THE DISTRICT COURT
  DISCIPLINE                                    §
                                                §
 VS.                                            §           380th JUDICIAL DISTRICT
                                                §
 TY 0. CLEVENGER                                §           COLLIN COUNTY, TEXAS


                        SETTLEMENT AND RULE 11 AGREEMENT


 The parties herein, individually and by and through their attorneys, do hereby enter into the
 following agreement in full and satisfaction of all claims made, or that could be made, by either
 party in connection with the subject matter contained in the suit styled above:      ( 4 ye ,
                                                                                         ,_L1—   jl1


                                                                              c/?14




 Signed and agreed to this



 For Plaintiff



 Attorney

                                            Page 1 of2.
                                                                                                                                :MWi
Case 4:19-cv-00180-ALM-KPJ Document 87-3 Filed 07/23/19 Page 3 of 3 PageID #: 1600




                                                                                                                                                                 L
                                                                                                                            I   I             I              I    ]I         Hi
                                                                                                                            I                          il        IZ)I        L
                                                                                                                            I                 I        II        I-I
                                                                                                                                                                 J’f’j       I)-       •
                                                                                                                            I         I-J             .t1I                   ‘
                                                                                                                            I       ‘1   El             I-_I     I\A         I
                                                                                                                        c-\ I           1
                                                                                                                                        U                        1 -4
                                                                                                    c
                                                                                                                        *
                                                                                               —1                                      N
                                                                                                                                                  c
                                                                                          I.                                            __\
                                                                                                                  .11
                                                                                     c,    /   cj                                                                                    N
                                                                                                                                -                       —1                       S    ‘1
                                                                                                                                                                         (
                                                                                                        (.
                                                                                     E     -
                                                                                     Q
                                                                                                             C
                                                                                     4
                                                                                     C4
                                                                                     C
                                                                                                             C’
